Interim Decision #1776

MAITRE OF VITTORE

In Visa Petition Proceedings
A-14765555
Decided by Regional Commissioner August 23, 1967
Eligibility for preference OntesifIcation under section 203 ( a) (6). Immigration
and Nationality Act, as amended, as a house painter, for which position
"experience on the job" is a prerequisite, is established where beneficiary's
work experience includes employment solely as a painter from December 1962
until August 1963, end the Department of Labor has issued a certification
attesting to a shortage of like labor in the United States.
lx BEHALF OF rkarrIONEE: Vincent A. O'Neil, Esquire
306 University Building
Syracuse, New York 13202

This matter is before the Regional Commissioner on appeal from the
decision of the District Director denying the petition for preference
immigrant classification of the beneficiary under section 203(a) (6)
of the Immigration and Nationality Act, as amended.
The petitioner is a firm engaged in painting of residences. It seeks
the services of the beneficiary as a house painter. The beneficiary is a
25-year-old native and citizen of Italy, presently in the United States
after admission as a visitor fur pleasure. The District Director concluded that the beneficiary's qualifications for the position have not
been established.
The job offer, Form ES 515B, is for a painter to prepare walls and
woodwork, spackling, sanding, and to apply paint. The minimum
education and training for proficiency in this job is given therein
as "Experience on the job". The beneficiary showed in the statement
of his qualifications, Form ES 575A, that his work experience includes
employment solely as a painter from December 1962 until August
1963. His former employer has furnished a letter confirming such
employment from December 17, 1962 until August 9,1963.
The District Director found that the above described experience
is not sufficient for the position of painter. He cites the statement in
402

Interim Decision *1776
the "Occupational Outlook Handbook", a publication of the Department of Labor, 1966-67 Edition, at page 404, that :
Most training authorities, including the national joint labor management apprenticeship committee for the painting and decorating industry, recommend the
completion of a 3-year formal apprenticeship as the best way to become a
journeyman painter or paperhanger. .
-

Section 203 (a) (6) of the Immigration and Nationality Act provides for a preference in the issuance of visas "to qualified immigrants
who are capable of performing skilled or unskilled labor not of a
temporary or seasonal nature, for which a shortage of employable
and willing persons exists in the United States". The beneficiary has
the "Experience on the job" specified in the job offer. An individual
labor certification was issued on that job offer March 26, 1967 by the
Bureau of Employment Security pursuant to section 212(a) (14) of
the Act, stating that sufficient United States workers are not available
and that the employment of this alien will not adversely affect workers
in this country similarly employed. As section 203 (a) (6) of the Act
includes unskilled laborers as well as skilled laborers, petitioner adequately established the beneficiary's qualifications when he showed the
latter meets the requirements specified in the job offer and labor
certification. The appeal will therefore be sustained.

It is ordered that the appeal be sustained and the petition approved.

403

